Title: James Madison to Chapman Johnson, 1 December 1827
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Decr. 1. 1827
                            
                        
                        
                        
                        Mr Jesse B. Harrison of Lynchburg, offers himself as Successor to Mr. Long, in the Professorship of Ancient
                            languages; and if satisfied by the concurring opinions of the Visitors separately expressed that he may expect the
                            appointment, intends to embark immediately for Germany at his own expence; in order to avail himself of the peculiar
                            opportunities there afforded for improving his qualifications. His plan will be, with such a sanction from the Visitors,
                            to be ready to enter on the duties of that Chair, at the commencement of the Session in September next; but with an
                            understanding, that if Mr Long should not then have vacated it; or if vacated & a temporary provision for it
                            extended to a few months, can be made, he will be at liberty to prolong his studies abroad accordingly.
                        The inclosed copies of letters from Professors Ticknor, Tucker, & Long, with that of a paper from Mr.
                            Jefferson, contain the information & recommendations presented by Mr. Harrison; to which I may add that a short visit
                            from him has left no impressions on me, which do not accord with them.
                        That the sense of the Visitors on the subject of his application may be collected and made known to him with
                            as little delay as possible, I request the favor of you to communicate yours to Mr Johnson, who in his position at
                            Richmond will most conveniently receive like communications from all his Colleagues, and make known the resulting decision to
                            Mr Harrison.
                        Considering the favourableness of your position at Richmond for hearing from our Colleagues, and
                            communicating with Mr. Harrison, I have forwarded to each of them a copies of the above documents, with a request that they
                            would transmit to you their several opinions on the application & plan of Mr. Harrison; and I take the liberty of
                            requesting that you will be so obliging as to make known the decision resulting from them, to Mr. Harrison who cannot but
                            be particularly anxious to receive it as quickly as possible. It would of course be inexpedient to regard a majority of
                            the opinions received, as conclusive, unless they be a majority at least of the whole number of Visitors. For myself I am
                            willing to be counted with those on the affirmative side; viewing the offer of Mr. H, recommended as he is, as preferable
                            to any other prospect of supplying the loss of Mr Long.
                        Be kind eno’ as to let me know the issue of the task I am imposing on you, &  be assured always of my
                            great esteem & cordial regard
                        As Mr. Cabell will be in Richd. I ask the favor of you to consider this communication as addressed to him also, &
                            after perusal to put the paper of copies into the letter for Mr. Loyall & forward the same by mail,
                            unless he should happen to be in Richmond.
                        
                            
                                
                            
                        
                    